DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing device comprising: a standard layer configured to display an operation screen provided for use of a touch panel; a disable layer provided to overlap the standard layer; an interrupt layer provided to overlap the standard layer and the disable layer; a processor; and a memory storing program instructions that cause the processor to: disable a touch operation of the touch panel; display a touch operation disable screen on the disable layer to superimpose the touch operation disable screen on the operation screen, in a case where the touch operation is disabled; and display, when an interrupt event has occurred while the touch operation is disabled, a notification screen on the interrupt layer, the notification screen notifying the interrupt event and providing an input function, wherein the disable layer and the interrupt layer are a transmissive display, wherein the interrupt layer is provided between the standard layer and the disable layer, and wherein the processor disables the input function of the notification screen, in the case where the touch operation is disabled; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claim 2 depends on claim 1, thus is allowable for the same reasons stated above.
Claims 3 and 4 recite similar limitations as claim 1, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engel et al. (US 7724208) teaches a multi-level visual display system comprising multiple layers of transparent screens. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672